                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


JOHNNY OWINGS,                                )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )                No. 3:18-CV-7-HBG
                                              )
NANCY A. BERRYHILL,                           )
Acting Commissioner of Social Security,       )
                                              )
               Defendant.                     )


                                         ORDER

       Having received the joint stipulation [Doc. 30] of the parties in the matter pending now

before the Court and upon review of the record, IT IS HEREBY ORDERED that attorney fees

in the amount of $5,820.00 be paid to Plaintiff under the Equal Access to Justice Act (“EAJA”),

28 U.S.C. § 2412(d). In accordance with Astrue v. Ratliff, 560 U.S. 586 (2010), the EAJA fee is

payable to Plaintiff as the litigant and may be subject to offset to satisfy a pre-existing debt that

the litigant owes to the United States. The parties have agreed that Plaintiff has assigned any award

of legal fees to her attorneys. If Plaintiff owes no debt to the United States, the payment of EAJA

fees can be made to Plaintiff’s attorney per the assignment.

                                              ENTER:


                                              United States Magistrate Judge
